              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


    DONNA C. CAIN,                                )
                                                  )
                        Plaintiff,                )
                                                  )
    -vs-                                          )   Case No. CIV-18-1088-F
                                                  )
    ANDREW SAUL,1                                 )
    Commissioner of Social Security,              )
                                                  )
                        Defendant.                )

                                            ORDER

           On May 9, 2019, this court entered an order and judgment (doc. nos. 18 and
19) reversing the Commissioner’s decision and remanding the case for further
administrative proceedings. No appeal was taken from the judgment and the same
is now final.
           Presently before the court is Plaintiff’s Application for Award of Attorney
Fees Pursuant to the Equal Access to Justice Act 28 U.S.C. § 2412 (doc. no. 22),
wherein plaintiff requests an award of attorney’s fees in the amount of $5,715.40,
representing 27.7 hours of attorney work at a rate of $202 per hour and 1.2 hours of
paralegal work at a rate of $100 per hour.                 Defendant has responded to the
application (doc. no. 23), and in so doing, has represented that he does not object to
plaintiff’s request. Upon due consideration of the unopposed application, the court




1
 On June 4, 2019, Andrew Saul became the Commissioner of Social Security. In accordance with
Rule 25(d), Fed. R. Civ. P., Mr. Saul is substituted for Nancy A. Berryhill as the defendant in this
action.
finds that an attorney’s fee award in the amount of $5,715.40 for all work performed
in this case is reasonable and appropriate.
        Accordingly, Plaintiff’s Application for Award of Attorney Fees Pursuant to
the Equal Access to Justice Act 28 U.S.C. § 2412 (doc. no. 22) is GRANTED.
Plaintiff is awarded attorney’s fees under the Equal Access to Justice Act in the
amount of $5,715.40. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 589 (2010), the
attorney’s fees are payable to plaintiff as the prevailing party. The check made
payable to plaintiff shall be sent to plaintiff’s counsel’s office.
        If attorney’s fees are also awarded under 42 U.S.C. § 406(b), plaintiff’s
counsel shall refund the smaller award to plaintiff pursuant to Weakley v. Bowen,
803 F.2d 575, 580 (10th Cir. 1986).
        IT IS SO ORDERED this 23rd day of July, 2019.




18-1088p003.docx




                                            2
